Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.  	The election filed April 25, 2022, is acknowledged and has been entered.   Applicant has elected without traverse Group I.  Applicant has further elected a species of with the structures as set forth in huMov19-sulfo-SPDB-DM4.  Applicant submits that claims 3, 13, 16-18, 24, 27, 50, 57-58, 60, 64-67 and 69-73 read on the elected species. The species of cleavable linker SPDB is also under consideration

2.  	Claims 1-3, 6, 13, 16-18, 20, 23, 24, 27, 50, and 57-75 are pending. Claims 1-2, 6-7, 20, 23, 59, 61-63, 68 and 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention or non-elected species of the invention, there being no allowable generic or linking claim.  

3.	Claims 3, 13, 16-18, 24, 27, 50, 57-58, 60, 64-67 and 69-73 are under examination.


Information Disclosure Statement
4.	The information disclosure statements have been considered. 




Claim Rejections - 35 USC § 103

5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3, 16-18, 27, 50, 57-58, 64-67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (WO 2011/039724 A1, 5/23/18 IDS), Osterroth et al (US 2011/0123554 A1, IDS) and Galush et al (Antibody-Drug Conjugates, MMB, 1045:217-234, 2013, IDS).
	Bouchard et al teach measuring drug antibody ratios (DAR) in antibody drug conjugates by measuring the drug concentration and the antibody concentration in a composition (see pages 56 and 57). Bouchard et al teach administering an antibody drug conjugate wherein the antibody in linked to DM4 at doses determined by DM4 drug concentration to give targeted drug concentrations of 600 microgram of DM4/kg (see page 111). While Bouchard et al do not express recite formulating the compositions to achieve drug concentrations of 600 microgram of DM4/kg, in preparing the composition for administration, the composition was necessarily formulated to achieve a targeted drug concentration.
Osterroth et al teach administering an antibody drug conjugate wherein the antibody in linked to SPDB-DM4 at doses determined by DM4 drug concentration to give targeted drug concentrations of 100, 250 or 450 microgram/kg (see page 38).
	Galush et al teach that the DAR is determined by measuring the drug concentration and the antibody concentration (see page 225) and that the drug moiety impacts the clinical effect of the ADC (see page 217 and Table 1).  Galush et al teach that the formulation decisions for an ADC include the same decisions for conventional antibodies and drug substances such as concentration (see page 231). Galush et al teach formulation balances “the antibody, drug and conjugate specific attributes” (see page 231).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a target drug concentration for DM4 to administer to a patient a formulation of the ADC comprising a cleavable SPBD linker to have that target drug concentration within less than 5% variation by measuring the concentration of the drug and antibody and then formulating the composition based on the determined concentration of the drug which is encompassed by the claims.
As set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. (see e.g., abstract, page 141-143 and Table 142).
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
  In this case, based on the knowledge in the art that DM4 concentration can be used to determine DM4 dosages administered and the well-known knowledge that variability in dosages should be minimized when therapeutics are administered, one of skill in the art would have been motivated to measure the drug concentration of DM4 in the antibody drug conjugate and then formulate the ADC to give a desired target drug concentration to reduce variability of the amount of DM4 administered.  Here Bouchard et al and Osterroth et al evidence that the art administered doses determined by DM4 drug concentration to give a particular amount of DM4 such that the variability of DM4 administered would be recognized as something that should be minimized.  Then as the art taught methods of measuring the drug concentration, one of skill in the art using common sense would recognize that this measurement could be used to formulate the ADC to a target drug concentration which would minimize drug variability.  While the prior art does not specifically mention a 10 or 5% variability limit, one of skill in the art of pharmaceutical composition formulation would recognize that the smaller the variability the better and that by measuring the drug concentration that such limits would be achieved, so the 10 or 5% variability does not patentably distinguish from the methods suggested by the prior art.    Notably, when administering 100, 250, 450 or 600 microgram of DM4/kg, a person would have a target DM4 concentration and then formulated the composition based on the measured DM4 concentration so that concentration was with 5% limits to allow accurate amounts of DM4 to be administered.  This would give several advantages such as allowing for consistent as possible amounts of DM4 to be administered which would ensure that the results obtained in model systems or in clinical trials allowed for reproducible data to establish efficacious amounts of DM4 to be administered. Reducing variability in the amount of drug administered would have the advantage of minimizing side effects of the drug, while maximizing efficiency which would occur if a highly variable drug concentration was administered.  For example, too much drug would be more likely to cause side effects, while too little drug would be more likely to not treat the cancer.
Furthermore, as the variability in concentration of the drug that could be tolerated would be different for each ADC as evidenced by the prior art (see e.g., Galush et al) the 10% and 5% limitation would be considered routine optimization of a results effective variable.  Notably, Galush et al recognized that formulation balances “the antibody, drug and conjugate specific attributes” (see page 231), so one of skill in the art would have recognized that the drug concentration would need to be considered in formulating ADCs where certain amounts of drug, in this case, DM4, needed to be administered. 
Then with respect to claim 27 as the methods suggested by the prior art are materially and manipulatively indistinguishable from those claimed, the methods suggested by the prior art would also reduce batch-to-batch variability.
Finally, one of ordinary skill in the art would have a reasonable expectation of success in practicing such methods as the art was able to measure drug concentration, antibody concentration and formulate the composition to a targeted drug concentration. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

7.	Claims 3, 13, 16-18, 24, 27, 50, 57-58, 60, 64-67 and 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (WO 2011/039724 A1, 5/23/18 IDS), Osterroth et al (US 2011/0123554 A1) and Galush et al (Antibody-Drug Conjugates, MMB, 1045:217-234, 2013), as applied to claims 3, 16-18, 27, 50, 57-58, 64-67 and 69 above and in further view of Lutz et al (US 2012/0282282 A1, IDS) and Ab et al (US 2012/0009181 A1, IDS)
The above 103 rejection suggests and teaches that which is set forth above.
 Lutz et al teaches a composition comprising an ADC comprising huMov19, sulfo-SPDB and DM4, Para. (0011-0016); Antibody-drug conjugate (ADC) compounds comprise an antibody covalently attached by a linker to one or more maytansinoid drug moieties, including DM4 Para. (0010 and 0260).
Ab et al teach that huMov19 antibody comprises instant SEQ ID NO:4 and 5, which also comprise the CDRs of the huMov19 antibody (see alignments)
RESULT 1
US-13-033-723-13
; Sequence 13, Application US/13033723
; Publication No. US20120009181A1
; GENERAL INFORMATION
;  APPLICANT: Immunogen, Inc.
;  APPLICANT:AB, Olga
;  APPLICANT:TAVARES, Daniel
;  APPLICANT:RUI, Lingyun
;  APPLICANT:PAYNE, Gillian
;  APPLICANT:GOLDMAKHER, Viktor S.
;  TITLE OF INVENTION: Folate Receptor 1 Antibodies and Immunoconjugates and            Uses Thereof
;  FILE REFERENCE: 2921.0020003
;  CURRENT APPLICATION NUMBER: US/13/033,723
;  CURRENT FILING DATE: 2011-02-24
;  PRIOR APPLICATION NUMBER: US 61/413,172
;  PRIOR FILING DATE: 2010-11-12
;  PRIOR APPLICATION NUMBER: US 61/346,595
;  PRIOR FILING DATE: 2010-05-20
;  PRIOR APPLICATION NUMBER: US 61/307,797
;  PRIOR FILING DATE: 2010-02-24
;  NUMBER OF SEQ ID NOS: 130
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 218
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: huMov19 LCv1.60
US-13-033-723-13

  Query Match             100.0%;  Score 1128;  DB 10;  Length 218;
  Best Local Similarity   100.0%;  
  Matches  218;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPLSLAVSLGQPAIISCKASQSVSFAGTSLMHWYHQKPGQQPRLLIYRASNLEA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPLSLAVSLGQPAIISCKASQSVSFAGTSLMHWYHQKPGQQPRLLIYRASNLEA 60

Qy         61 GVPDRFSGSGSKTDFTLTISPVEAEDAATYYCQQSREYPYTFGGGTKLEIKRTVAAPSV120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPDRFSGSGSKTDFTLTISPVEAEDAATYYCQQSREYPYTFGGGTKLEIKRTVAAPSVF120

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

RESULT 4
US-13-033-723-6
; Sequence 6, Application US/13033723
; Publication No. US20120009181A1
; GENERAL INFORMATION
;  APPLICANT: Immunogen, Inc.
;  APPLICANT:AB, Olga
;  APPLICANT:TAVARES, Daniel
;  APPLICANT:RUI, Lingyun
;  APPLICANT:PAYNE, Gillian
;  APPLICANT:GOLDMAKHER, Viktor S.
;  TITLE OF INVENTION: Folate Receptor 1 Antibodies and Immunoconjugates and            Uses Thereof
;  FILE REFERENCE: 2921.0020003
;  CURRENT APPLICATION NUMBER: US/13/033,723
;  CURRENT FILING DATE: 2011-02-24
;  PRIOR APPLICATION NUMBER: US 61/413,172
;  PRIOR FILING DATE: 2010-11-12
;  PRIOR APPLICATION NUMBER: US 61/346,595
;  PRIOR FILING DATE: 2010-05-20
;  PRIOR APPLICATION NUMBER: US 61/307,797
;  PRIOR FILING DATE: 2010-02-24
;  NUMBER OF SEQ ID NOS: 130
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 448
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: huMov19 HC
US-13-033-723-6

  Query Match             100.0%;  Score 2392;  DB 10;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  447;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVVKPGASVKISCKASGYTFTGYFMNWVKQSPGQSLEWIGRIHPYDGDTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVVKPGASVKISCKASGYTFTGYFMNWVKQSPGQSLEWIGRIHPYDGDTFY 60

Qy         61 NQKFQGKATLTVDKSSNTAHMELLSLTSEDFAVYYCTRYDGSRAMDYWGQGTTVTVSSAS120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFQGKATLTVDKSSNTAHMELLSLTSEDFAVYYCTRYDGSRAMDYWGQGTTVTVSSAS120

Qy        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL180

Qy        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS240

Qy        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNST300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNST300

Qy        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELT360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELT 360

Qy        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ420

Qy        421 GNVFSCSVMHEALHNHYTQKSLSLSPG 447
              |||||||||||||||||||||||||||
Db        421 GNVFSCSVMHEALHNHYTQKSLSLSPG 447


Accordingly, it would have been further obvious to a person of ordinary skill in the art before the effective filing date of this application, to use an ADC comprising huMov19 comprising the instant SEQ ID Nos: 4 and 5, sulfo-SPDB and DM4 in methods suggested by the prior art as the art recognized value in formulating such an ADC. Therefore, one of skill in the art could predictably use the finite number of art recognized ADCs in methods suggested by the prior art.  Notably, the art taught administering ADCs at targeted DM4 doses so one would have been motivated to prepare the composition by formulating an ADC comprising huMov19 comprising the instant SEQ ID Nos: 4 and 5, sulfo-SPDB and DM4 to achieve a target drug concentration within less than 5% variability in order to be able to consistently administer the desired dose of DM4.  Furthermore, with respect to the non-functional antibody limitation, the elected species meets this limitation, and the species elected is an ADC comprising huMov19 comprising the instant SEQ ID Nos: 4 and 5, sulfo-SPDB and DM4 so the methods suggested by the prior art also meet this limitation.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Conclusion
8.	No claims are allowed.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
August 17, 2022